lander} ﬁtairzs anurt of Appeals

For the Seventh Circuit
Chicago, Illinois 60604

November 13, 2006
Before

Hon. FRANK H. EASTERBROOK, Circuit Judge
Hon. MICHAEL S. KANNE, Circuit Judge

Hon. TERENCE T. EVANS, Circuit Judge

DANIEL WALLACE,

Plaintiﬁ—Appellant, Appeal from the United
States District Court for the
No. 06-2454 v, Southern District of Indiana,

Indianapolis Division.

INTERNATIONAL BUSINESS MACHINES CORPORATION;
RED HAT, INC. ; and NOVELL, INC., No. 1:05-CV-678 RLY-VSS
Defendan ts-Appellees. RlChaId L. Young, Judge.

Order

The Slip opinion of this court issued on November 9, 2006, is amended as
follows:

®n_

Page 2, first full paragraph, line 4, change “Unix®” to "UND( ,

Page 3, first full paragraph, line 7, change "Williams" to “Wallace”.